Motion for leave to appeal to the Court of Appeals granted, without costs, and this court certifies that questions of law have arisen which in its opinion ought to be reviewed by the Court of Appeals, which questions are hereby certified as follows: 1. Did the Appellate Division err, as a matter of law, in reversing the judgment of the Trial Term and directing judgment for the defendant on the issues submitted? 2. Did the Appellate Division err, as a matter of law, in reversing the order of the trial court which struck out the oral testimony as to the sale of water by Divine to Evans at the time of the execution by Divine of the deed to Greenspan and others, and in reinstating such testimony? Present — Foster, P. J., Heffernan, Bergan, Coon and Halpem, JJ. [See ante, p. 51.]